      Case 1-17-01005-ess               Doc 240            Filed 05/05/20               Entered 05/05/20 10:55:52



                                                                                                                            mwe.com

                                                                                                                    H. Peter Haveles, Jr.
                                                                                                                         Attorney at Law
                                                                                                                    phaveles@mwe.com
                                                                                                                        +1 212 547 5650




                                                            May 5, 2020

VIA ECF
The Honorable Elizabeth C. Stong
United States Bankruptcy Court
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East
Brooklyn, New York 11201



         Re:       Golden v. JP Morgan Chase Bank, et al.,
                   Adversary Proceeding No.: 1-17-ap-01005-ess


Dear Judge Stong:

     We are attorneys for defendant Pennsylvania Higher Education Assistance Agency
(“PHEAA”) in this adversary proceeding.

       Due to changes in the Court’s procedures as a result of the COVID-19 pandemic, we
understand that the conference in this proceeding, scheduled for May 7, 2020 at 3:00 p.m., will
be conducted telephonically. Accordingly, I write to request permission to participate on behalf
of PHEAA by telephone.

         Thank you for Your Honor’s consideration of this request.


                                                            Respectfully,

                                                            /s/ H. Peter Haveles, Jr.

                                                            H. Peter Haveles, Jr.

cc: All counsel of record




                                340 Madison Avenue New York NY 10173-1922 Tel +1 212 547 5400 Fax +1 212 547 5444

                                US practice conducted through McDermott Will & Emery LLP.




DM_US 168416118-1.110764.0011
